Conviction for being a delinquent child; punishment, four years confinement in the State Juvenile Training School at Gatesville.
Appellant was indicted for burglary, but upon a hearing on an affidavit of juvenility filed by his father, the case was transferred to the juvenile docket and there heard before a jury upon a full presentation of the facts. The jury found appellant guilty and assessed his punishment at four years confinement in the Juvenile Training School for Boys. *Page 217 
There is in the record but one bill of exceptions, and same appears to have been filed too late. The order overruling the motion for new trial bears date of December 15, 1927, and in said order appellant was allowed eighty days from said date within which to file bills of exception. This time expired on March 5, 1928. The bill of exceptions referred to appears to have been filed on March 7, 1928. This is too late, and we are unfortunately deprived of the right to consider said bill. Benson v. State, 85 Tex.Crim. Rep..
No error appearing, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.